DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered. It should be noted that claims 1, 7, and 18 have been amended, and claim 2 has been cancelled. 

Claim Objections
Claims 19-20 are objected to because of the following informalities: Claims 19 and 20 each recite limitations already claimed in the amendment to claim 18. Particularly, the last paragraph of claim 19 and lines 2-4 of claim 20. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that a controller is configured to “progressively energize the first set of coils in a counterclockwise direction to rotate the first rotor in the counterclockwise direction at a first rotor rotational speed; and progressively energize the second set of coils in a clockwise direction to rotate the second rotor in the clockwise direction at a second rotor rotational speed, the second rotor rotational speed being substantially different from the first rotor rotational speed”. However, this is not explicitly disclosed in the specification. The specification states: “As the first set of coils 1262, the second set of coils 1264, and the third set of coils 1266 are progressively energized in a counterclockwise direction, the first rotor 1250 rotates in a counterclockwise direction” in paragraph [0268], and “As the first set of coils 1262, the second set of coils 1264, and the third set of coils 1266 are progressively energized in a clockwise direction, the first rotor 1250 rotates in a clockwise direction” in paragraph [0269]. Thus, Applicant’s disclosure only specifically recites that the first set of coils are energized, then the second set, then the third set, not a progression through the first set 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that a controller is configured to “progressively energize the first set of coils in a counterclockwise direction to rotate the first rotor in the counterclockwise direction at a first rotor rotational speed; and progressively energize the second set of coils in a clockwise direction to rotate the second rotor in the clockwise direction at a second rotor rotational speed, the second rotor rotational speed being substantially different from the first rotor rotational speed”. This limitation is indefinite because it is unclear how the first set of coils or the second set of coils goes through an energization progression individually. The specification states that the progression goes from the first set of coils, then to the second set, then to the third set in either a clockwise or counterclockwise direction, depending on the point of view (Figs 21 or 22). Therefore, claim 1 is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10, 12, 14, and 18-20 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Chuang 7,525,228.
Chuang discloses, regarding claim 1, an electric motor for use with a power supply, comprising: a housing 21; a stator 22 fixedly secured to the housing 21 and having a plurality of coils 221 secured thereto, said plurality of coils 221 comprising: a first set of coils C, C’; a second set of coils B, B’; and a third set of coils A, A’; a first rotor 31 rotatably secured to the stator 22 and having a first number of poles; a second rotor 31’ rotatably secured to the stator 22 and having a second number of poles, the second number being different than the first number (clearly shown in Figs. 4A, 5A, 6, and 7; see col. 3, lines 45-53); and a controller 25 electrically coupled to the first set of coils C, C’, the second set of coils B, B’, and the third set of coils A, A’, said controller 25 configured to: provide the first set of coils C, C’ a first set of coils peak positive voltage from the power supply at a first time; provide the second set of coils B, B’ a second set of coils peak positive voltage from the power supply at a second time slightly later than the peak positive voltage of the first set of coils C, C’; provide the third set of coils A, A’ a third set of coils peak positive voltage from the power supply at a third time slightly later than the peak positive voltage of the second set of coils B, B’ (this peak voltage at a peak time claim language is substantially broad; col. 4, lines 1-46, as well Re claim 3, wherein the motor is a permanent magnet motor (see magnets 233, 233’); Re claim 4, wherein the motor is an axial flux motor (clearly shown Re claim 5, wherein the first rotor rotational speed and the second rotor rotational speed are in opposite directions (see col. 4, lines 53-54).
Chuang discloses, regarding claim 7, a fan assembly, comprising: a motor having: a housing 21; a stator 22 fixedly secured to the housing and having a plurality of coils 221 (see Fig. 4B) secured thereto; a first rotor 31 rotatably secured to the stator 22 and having a first number of poles; a second rotor 31’ rotatably secured to the stator 22 and having a second number of poles, the second number being different than the first number (clearly shown in Figs. 4A, 5A, 6, and 7; see col. 3, lines 45-53), a controller 25 electrically coupled to the plurality of coils 221, the controller 25 configured to: progressively energize the plurality of coils 221 (see col. 4, lines 1-46) in a counterclockwise direction to rotate the first rotor 31 at a first rotor rotational speed; and progressively energize the plurality of coils 221 in a clockwise direction to rotate the second rotor 31’ in a clockwise direction at a second rotor rotational speed, the second rotor rotational speed being substantially different than the first rotor rotational speed (First, it must be noted that the clockwise or counterclockwise direction limitations are only a matter of point of view. This is clearly laid out in Applicant’s specification with regard to Figures 21 and 22, which show the same coils on both sides of Applicant’s stator 1248. Since Chuang’s plurality of coils 221 are also sandwiched between the two rotors, they are progressively energized in one direction, just like the Application; however, depending on which side of the Chuang’s stator is being viewed, the coils will energize in a clockwise or counterclockwise direction, again, just like the Application. Furthermore, Figs. 4A, 5A, 6, and 7 clearly show the rotors 31, 31’ rotating in opposite directions; see col. 4, lines 48-56. With regard to the speed limitation, see col. 5, lines 5-Re claim 8, that the first blade 232 is spaced from the second blade 232’ a fan spacing distance; and wherein at least one of the first blade 232 and the second blade 232’ are adjustably coupled to the motor (22), such that the fan spacing distance is adjustable (see col. 5, lines 10-20); Re claim 9, wherein the first rotor rotational speed and second rotor rotational speed are in opposite directions (see col. 4, lines 53-54); Re claim 10, further comprising a controller 25, the controller 25 adapted to cooperate with the coils 221 in the stator 22 to operate the motor; Re claim 12, wherein the motor (22) is adapted to absorb energy from at least one of the first blade 232 and the second blade 232’ (this is substantially broad; the motor will absorb air resistance energy from the blades); Re claim 14, wherein the first blade 232 has a first diameter and the second blade 232’ has a second diameter, the first diameter being substantially different from the second diameter (“a diameter” is substantially broad; any diameter at any point on either blade can be chosen to meet this limitation).
Chuang discloses, regarding claim 18, a method of providing an electronically computed electric motor with two different rotational speeds, comprising: providing a housing 21; providing a stator 22 having a plurality of coils 221; fixedly securing the stator 22 to the housing 21; providing a first rotor 31 having a first number of poles; Re claim 19, further comprising the step of providing a controller 25; wherein the step of providing a plurality of coils 221 includes providing a first set of coils C, C’, a second set of coils B, B’ and a third set of coils A, A’; further comprising the step of connecting the controller 25 to the coils 221; further comprising the step of adapting the controller 25 to cooperate with the coils 221 in the stator 22 to operate the motor; further comprising the step of receiving from a power supply a first set of coils peak positive voltage; further comprising the step Re claim 20, wherein the step of energizing the plurality of coils 221 comprises energizing the plurality of coils 221 to simultaneously rotate the first rotor 31 at a first rotor rotational speed in a first rotational direction and the second rotor 31’ at a second rotor rotational speed in a second rotational direction, opposite the rotational direction of the first rotor (see col. 4, lines 53-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang 7,525,228.
Regarding claims 6 and 17, Chuang discloses the claimed invention except for the explicit disclosure that the first number of poles is 10, and the second number of poles is 14. These numbers are results effective variables. It would have been obvious to one having ordinary skill in the art at the time the invention to choose specific numbers of poles to achieve the desired rotation speeds. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) see MPEP 2144.05 II. B - Only Result-Effective Variables Can Be Optimized).
Regarding claim 11, Chuang discloses the claimed invention except for at least one of the first blade and the second blade having a variable pitch or flexibility to optimize at least one of air flow, efficiency, reduced noise, noise cancellation, and vibration reduction. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to give the blades a variable pitch since it has been held that the provision of adjustability, where needed, involves only routine skill in the art (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) see MPEP 2144.04 V. D - Making Adjustable).

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments with respect to the independent claims: 
Applicant argues that Chuang is silent as to an energization direction of the rotors to rotate the rotors at different speeds in opposite directions. The Examiner respectfully disagrees. 
While there may not be an explicit disclosure of the energization direction of the stator in Chuang, the reference most certainly discloses that rotors 31 and 31’ rotate in opposite directions (see col. 4, lines 53-54, as well as Figs. 4A, 5A, 6, and 7). Furthermore, as pointed out in the rejection, the clockwise or counterclockwise direction energization limitations are only a matter of point of view. This is clearly laid out in Applicant’s specification with regard to Figures 21 and 22, which show the same coils on both sides of Applicant’s stator 1248. Since Chuang’s stator coils 221 are also sandwiched between the two rotors 31 and 31’, they are progressively energized in one direction, just like the coils in the Application. However, depending on which side of the stator is being viewed, Chuang’s coils will energize in a clockwise or counterclockwise direction, again, just like the Application.
Finally, with regard to the speed limitations, column 5, lines 5-20 of Chuang clearly state that the first and second rotors can be independently rotated, and that the rotation speed of each is dependent on the number of poles and gap spacing. Thus, the magnitude of speeds can be different, and, if nothing else, the rotations in opposite directions could be interpreted as positive and negative speeds, which would also be different.
Therefore, the rejections of the claims based on Chuang are maintained by the Examiner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746